Title: From William Colfax to Anthony Wayne, 8 February 1781
From: Colfax, William
To: Wayne, Anthony


                        
                            Sir
                            Head Quarters New Windsor 8th February 1781
                        
                        His Excellency has ordered me to inclose & send you a list of the Names of the Pennas. serving in his
                            Guard; & request you to ascertain the times of their inlistments, respectively, and give me the necessary
                            information, that those Men who appear to be intitled to a discharge, if any there be, may accordingly have justice done
                            them, & their wishes gratified.
                        The General, in answer to a Petition from these Men, has informed them, through me, that they may not expect
                            to avail themselves of any benefit, in consequence of the Mutiny in the line; and that only such will be discharged, as
                            appears, by unequivocal evidence, to have inlisted for three years? Therefore I wish your return to particularly mention
                            those men inlisted for the War; those whose inlistments are lost; & those who are inlisted for three years or the
                            War? That I may not do injustice to the public. All your Men, serving in the Guard, before March 1780, except one,
                            considered themselves as legally inlisted for the War; and received the 100 dollars gratuity, accordingly. Those taken
                            from the line since, or some of them, say the money forc’d on them: but we never heard a complaint from them, ’till this
                            affair in the line? Those inlistments, or the Muster Rolls of the Regiment, must finally determine the matter. I am sr
                            With respect & esteem Your Obed. & Hble servant
                        
                            Wm Colfax Lt Comr
                            Comdr in Chiefs Guard
                        
                    